Title: Thomas Jefferson to John Steele, 7 February 1820
From: Jefferson, Thomas
To: Steele, John


					
						Dear Sir
						
							Monticello
							Feb. 7. 20.
						
					
					A letter recieved yesterday from mr Dodge, our Consul at Marseilles gives me reason to believe that in the same vessel which brought it, came also 3. boxes of vin de Bellet, a small wine of Italy, addressed to you for me. if this be the case, be so good as to send me a note of the duties and charges, which shall be immediately remitted to you. I would wish the wines sent to Richmond, to the care of mr Gibson who will pay the charges from Philadelphia. with my apologies for these occasional troubles be pleased to accept the assurance of my great esteem & respect
					
						
							Th: Jefferson
						
					
				